Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADDED BY SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Delanco Bancorp, Inc. (the “Company”) on Form 10-K for the fiscal year ended March31, 2012, as filed with the Securities and Exchange Commission (the “Report”), the undersigned hereby certify pursuant to 18 U.S.C. Section 1350, as added by Section 906 of the Sarbanes-Oxley Act of 2002, that: 1.The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in this Report fairly presents, in all material respects, the consolidated financial condition and results of operations of the Company as of and for the periods covered by this Report. By: /s/ James E. Igo James E. Igo Chairman, President and Chief Executive Officer June 29, 2012 /s/ Eva Modi Eva Modi Chief Financial Officer June 29, 2012
